PER CURIAM.
Appellant was charged and convicted under the narcotic laws of the State of Florida. He appeals his judgment and sentence, presenting three points on appeal. We find no merit in points one and three. However, point two is well taken.
Appellant, an indigent, was sentenced to the maximum of five years in prison and $5,000 fine. The sentence also provided that if appellant failed to pay the fine he would have to serve an additional year in prison.
In this court’s recent opinion in Dunn v. State, 247 So.2d 26, filed April 14, 1971, we held that under the U. S. Supreme Court’s opinion in Williams v. Illinois, 399 U.S. 235, 90 S.Ct. 2018, 26 L.Ed.2d 586 (1970), a sentence as imposed against an indigent in the case sub judice is improper and must be modified.
Accordingly, that portion of the sentence which provides that if appellant fails to pay the $5,000 fine he must serve an additional year in prison is vacated. In all other respects the judgment and sentence are affirmed.
Affirmed as modified.
LILES, Acting C. J., and HOBSON and MANN, JJ., concur.